DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
Claims 1-2, 4-11, 13-18, and 20 are pending
Claims 1, 10 and 17 are independent claims
Claims 3, 12 and 19 are cancelled
IDS
Previous IDS filed on 03/28/2018 has been considered
Priority: 
Application claims no priority date 
Claim 17 is rejected for 101

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
Response to Arguments
Applicant’s arguments, filed 08/21/2020, with respect to the rejection(s) of claim(s) 1 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Finn (US pg. no. US 20090190613).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”. 
Referring to claim 17, it recites “a computer program product for timing synchronization between a base computing system and a remote computing system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith…”, the claim seems to be a fully software stored in storage that renders the claim to be software per se which does not fall into one of the four categories of patentable subject matters such as: “process”, “machine”, “manufacture” and “composition of matter”. Depending claims 18 and 20 are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US pg. no. US 20090190613), further in view of “IEEE 1588 Standards for a Precision Clock Synchronization Protocol and Synchronous Ethernet”, herein after Weibel. 
Regarding claim 1. Finn discloses a computer-implemented method for timing synchronization between a base computing system (fig. 3, node A) and a remote computing system (fig. 3, node B), the method comprising:
sending, by the base computing system, to the remote computing system a first base packet (fig. 3 SYNC from node A), wherein the first base packet is sent at a first send event time ([0025] discloses Node A may transmit a sync packet/frame (150)(first base packet) to node B, and may internally generate a first timestamp (first send event time) when the sync packet is transmitted);
wherein the first base packet comprises a header and no payload (fig. 3, and [0025] discloses Node A may transmit a sync packet/frame (150) to node B, and may internally generate a first timestamp when the sync packet is transmitted. Node A may then transmit a followup packet/frame to node B that contains the timestamp. The sync frame does not 
wherein the first send event time comprises a first send timestamp generated, by the base computing system, in a first completion queue element associated with the first base packet ([0025] discloses Node A may transmit a sync packet/frame (150) to node B, and may internally generate (by base computing system) a first timestamp when the sync packet is transmitted; [0039] discloses If the frame ID indicates that the frame is to be timestamped then the PHY layer 425 generates and places a timestamp 460 for the frame into a second FIFO queue 247b (completion queue)): and
	wherein the first send event time is logged by a PCI adapter for the base computing system ([0024] discloses the transmission of a sync packet (first base packet) (e.g., by hardware) causes a timestamp to be logged or recorded (e.g., by the port ASIC) in some format convenient to the implementation that corresponds to PCI adapter):
recording, by the base computing system, the first send event time in a memory (fig. 3, and [0025] discloses Node A may transmit a sync packet/frame (150)(first base packet) to node B, and may internally generate a first timestamp (first send event time) when the sync packet is transmitted. The storage of the timestamp in the node A corresponds to storing in memory);
	sending, by the base computing system, to the remote computing system a second base packet, wherein a payload of the second base packet comprises instructions for the remote computing system([0025] discloses Node A (base computing system) may transmit a sync packet/frame (150) to node B, and may internally generate a first timestamp when the sync packet is transmitted.  Node A may then transmit a followup ;
	receiving, by the base computing system from the remote computing system, a first remote packet (fig. 3, discloses node B sends sync packet to node A), wherein a payload of the first remote packet comprises a first received event time indicating a time the first base packet was received by the remote computing system (fig. 3, and [0026] discloses [0026] Upon receipt of the sync packet, Node B may generate a second timestamp when the first sync packet is received (first received event time), and may return a sync packet to node A… the returned sync packet from node B may contain the second timestamp); and
wherein the first received event time comprises a first received timestamp generated, by the remote computing system, in a second completion queue element associated with the first remote packet (fig. 3, and [0026] discloses upon receipt of the sync packet, Node B may generate a second timestamp when the first sync packet is received (first received event time), and may return a sync packet to node A… the returned sync packet from node B may contain the second timestamp; [0039] discloses If the frame ID indicates that the frame is to be timestamped then the PHY layer 425 
recording, by the base computing system, the first received event time in the memory (fig. 3, and [0026] Upon receipt of the sync packet, Node B may generate a second timestamp when the first sync packet is received. The storage of the timestamp corresponds to memory);
receiving, by the base computing system from the remote computing system, a second remote packet (fig. 3 and [0026] After processing the timestamps at node B, a return followup packet may be transmitted from node B to node A) wherein a payload of the second remote packet comprises a second send event time indicating a time the first remote packet was sent by the remote computing system (fig. 3, and [0026] discloses upon receipt of the sync packet, Node B … may return a sync packet to node A, and may generate a third timestamp (second send event time) when the return sync packet is transmitted. After processing the timestamps at node B, a return followup packet (a second remote packet) may be transmitted from node B to node A that comprises third timestamp (second send event time)); and
But, Finn does not explicitly disclose:
recording, by the base computing system, a second received event time in the memory, wherein the second received event time indicates a time the first remote packet was received by the base computing system;
calculating, by the base computing system, a transmission time value based on the first send event time, the second send event time, the first received event time, and the second received event time.
 recording, by the base computing system, a second received event time  (slide 59 t4) in the memory, wherein the second received event time indicates a time the first remote packet was received by the base computing system (slide 59, t4 indicates the time Pdelay_Resp is received at the Delay Requester. Slide 59 discloses the system used the time t 4 (stored value) in the equation as one of times used for calculating time offset between the requester and the responder. It further discloses both peers perform path delay measurements);
calculating, by the base computing system, a transmission time value ( slide 59 path delay) based on the first send event time, the second send event time, the first received event time, and the second received event time (Slide 59 discloses calculating path delay based on t1, t2, t3, and t4).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Weibel. The modification would allow determining link delay of communication between master and slave nodes for an effective clock synchronization between the nodes. 
Regarding claim 10. Finn disclose a computer system for timing synchronization between a base computing system and remoted computing system, the base computing system including a processor communicatively coupled to a memory, the processor ( figure 3 discloses a computer nodes A and B for time synchronization) configured to:
All other limitations of claim 10 are similar with the limitations of claim 1. Claim 10 is rejected on the analysis of claim 1 above.

Regarding claim 11, the combination discloses the computer system of claim 10.
All other limitations of claim 11 are similar with the limitations of claim 2. Claim 11 is rejected on the analysis of claim 2 above.
Regarding claim 13, the combination discloses the computer system of claim 10.
All other limitations of claim 13 are similar with the limitations of claim 4. Claim 13 is rejected on the analysis of claim 4 above.
Regarding claim 17.  Finn discloses a computer program product for timing synchronization between a base computing system and a remote computing system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (figure 3 discloses a computer nodes A and B for time synchronization. The instructions used to synchronize the time corresponds to instruction) to cause the processor to perform:
All other limitations of claim 17 are similar with the limitations of claim 1. Claim 17 is rejected on the analysis of claim 1 above.
Regarding claim 18, the combination discloses the computer program product of claim 17.
All other limitations of claim 18 are similar with the limitations of claim 2. Claim 18 is rejected on the analysis of claim 2 above.
Regarding claim 20, the combination discloses the computer program product of claim 17.
All other limitations of claim 20 are similar with the limitations of claim 4. Claim 20 is rejected on the analysis of claim 4 above.
Claims 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finn (US pg. no. US 20090190613), and “IEEE 1588 Standards for a Precision Clock Synchronization Protocol and Synchronous Ethernet”, herein after Weibel, further in view of Lee (US pg. no. 20150358700). 
Regarding claim 2. The combination discloses the method of Claim 1.
But, the combination does not explicitly disclose:
further comprising: analyzing the transmission time value and a time of day clock for the base computing system to determine synchronization instructions for a time of day clock on the remote computing system ;and
sending the synchronization instructions to the remote computing system;
However, in the same field of endeavor, Lee discloses, further comprising:
analyzing the transmission time value ([0030] discloses command sent to the ONU (remote computing device) comprises T.sub.i.sup.MC+d where OLT may obtain the value d (transmission time value) from the PTP protocol) and a time of day clock for the base computing system ([0030] discloses t.sub.i.sup.OLT) to determine synchronization instructions for a time of day clock on the remote computing system ([0030] discloses the OLT (base computing system) records time point t.sub.i.sup.OLT of itself ToD of the OLT (corresponds to time of day clock value for the base computing system, OLT) and combining it with T.sub.i.sup.MC+d generates a time synchronization command 520 (instruction) to be sent to ONU. Combining the parameter to generate the command corresponds to analyzing. ONU uses information from the command to correct the clock at the backend of the ONU); and
sending the synchronization instructions to the remote computing system ([0030] OLT generates a time synchronization command 520 (instruction) to be sent to ONU).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Lee. The modification would allow transmitting instruction to synchronize the boundary clock at the receiving end in order to allow clock synchronization to make time frame used at both ends uniform for an efficient time sensitive communication.
Regarding claim 4. The combination discloses the method of Claim 1.
But, the combination does not explicitly disclose:
wherein the first remote packet and the second remote packet are sent based on the instructions for the remote computing system;
However, in the same field of endeavor, Lee discloses, wherein the first remote packet and the second remote packet are sent based on the instructions for the remote computing system ([0030-0031] discloses OLT generates a time synchronization command 520 (instruction) to be sent to ONU. ONU uses information from the command to correct the clock at the backend of the ONU where the clock is used to send synchronized communication to OLT).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Lee. The modification would allow sending packets to the other end based on the time frame used on the first end that is transmitted through the instructions. 
Regarding claim 7.The combination discloses the method of Claim 1.
But, the combination does not explicitly disclose:
Wherein the first base packet and the second base packet are transmitted from the base computing system to the remote computing system through a network connection;
However, in the same field of endeavor, Lee discloses, wherein the first base packet and the second base packet are transmitted from the base computing system to the remote computing system through a network connection ([0003] discloses The PTP transmits synchronous timing signals through IP network or Ethernet, to achieve time precision of sub-microsecond level, which is regarded as an economic and effective way of clock distribution and system synchronization).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Lee. The modification would allow transmitting time signals through networks such as IP and Ethernet to achieve a higher precision that would allow effective clock distribution and synchronization (Lee [0003]).




Claims 5-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finn (US pg. no. US 20090190613), and “IEEE 1588 Standards for a Precision Clock Synchronization Protocol and Synchronous Ethernet”, herein after Weibel, further in view of, further in view Chandhoke (US pg. no. 20150103836).
Regarding claim 5. The combination discloses the method of Claim 1.
But, the combination does not explicitly disclose:
wherein the first base packet and the second base packet are transmitted from the base computing system to the remote computing system through a point to point link.
However, in the same field of endeavor, Chandhoke discloses:
wherein the first base packet and the second base packet are transmitted from the base computing system to the remote computing system through a point to point link ([0020] discloses generating synchronization packets (the first and the second base packets) may include using the TSU to generate time stamps for the synchronization packets in accordance with the clock synchronized to the master clock. The functional unit may be configured to communicate with the respective NTS network via the port using the corresponding input/output queue pair. I light of the disclosure communications between end points using queue pair corresponds to point-to-point communication; [0136-0137]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Chandhoke. The modification would allow time synchronization with devices in different networks by segregating communication from the respective 
Regarding claim 6. The combination discloses the method of Claim 5.
But, the combination does not explicitly disclose:
wherein the point to point link is a dedicated queue pair link;
However, in the same field of endeavor, Chandhoke discloses, wherein the point to point link is a dedicated queue pair link ([0020] discloses functional unit of the clock device may be configured to communicate with the respective NTS network via the port using the corresponding input/output queue pair (point to point communication)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Chandhoke. The modification would allow a plurality of input/output queue pairs, coupled to the functional unit configured for segregation of packets of different networks based on network tags, where each input/output queue pair corresponds to a respective network. The modification would allow flexibility in time synchronization with devices in different networks by segregating communication from the respective networks using the queue pair and treating each communication differently (Chandhoke [0134-0136]).  
Regarding claim 14, the combination discloses the computer system of claim 10.
All other limitations of claim 14 are similar with the limitations of claim 5. Claim 14 is rejected on the analysis of claim 5 above.
Regarding claim 15, the combination discloses the computer system of claim 10.
All other limitations of claim 15 are similar with the limitations of claim 6. Claim 15 is rejected on the analysis of claim 6 above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finn (US pg. no. US 20090190613), and “IEEE 1588 Standards for a Precision Clock Synchronization Protocol and Synchronous Ethernet”, herein after Weibel, further in view of, further in view of Lansdowne (US pg. no.  20110051754).
Regarding claim 8.    The combination disclose the method of Claim 1.
But the combination does not explicitly disclose:
 wherein sending of the first base packet and the second base packet is repeated periodically.
However. In the same field of endeavor, Lansdowne discloses wherein sending of the first base packet and the second base packet is repeated periodically (fig. 2b discloses the sync and follow-up communication is sent to slave periodically).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Lansdowne. The modification would allow synchronizing time between the master and the slave repeatedly through time. The modification would allow correcting the clocks repeatedly for a higher time synchronization and precision between the master and the slave.

Regarding claim 16, the combination discloses the computer system of claim 10.
All other limitations of claim 16 are similar with the limitations of claim 8. Claim 16 is rejected on the analysis of claim 8 above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finn (US pg. no. US 20090190613), and “IEEE 1588 Standards for a Precision Clock Synchronization Protocol and Synchronous Ethernet”, herein after Weibel, further in view of, further in view of Aweya (US. Pg.  20100150117).
Regarding claim 9.    The combination discloses the method of Claim 1, further comprising:
But, the combination does not explicitly disclose:
calculating, by the base computing system, a transmission distance value based on the first send event time, the second send event time, the first received event time, and the second received event time.
However, in the same field of endeavor, Aweya discloses:
calculating, by the base computing system, a transmission distance value based on the first send event time, the second send event time, the first received event time, and the second received event time ([0043] discloses calculating distance between client 14 and AP 12 using times needed by signals to travel the distance. It discloses the time needed to travel the distance by the signal is determined through time synchronization done using times T11, T12, T13 and T14 of fig. 4).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 09:00 am-05:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        /OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/22/2021